DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 09/16/2022 has been entered. Claims 3-4, 6, 8, 12-14, and 16 have been canceled. Claims 1-2, 5, 7, 9-11, 15, and 17-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 6/16/2022.

Claim Objections
Claim 7 objected to because of the following informalities:
“wherein the cover rib is surrounded by” should be rewritten to “wherein the cover rib surrounds” to correctly describe the claimed invention wherein the waterproof packing is compressed between the cover rib and an outer wall surface of the sidewall
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Randall (US20080194960) in view of Wada (JP2015103869).
Regarding claim 1, Randall teaches an ultrasound probe (14) (Fig. 2, [0067]) comprising:
a transducer array (20) ([0068]);
a housing body (18 & 19) having a battery accommodation portion (19) (Figs. 2-3, [0068], [0132-0133], wherein the battery pack 16 and enclosure 19 mates with the housing 18 at a proximal end of the probe);
a battery (17) that is accommodated in the battery accommodation portion (19) of the housing body (18 & 19) (Figs. 2-3, [0068]);
a battery cover (36) that is attachably and detachably mounted on the housing body (18 & 19) to cover the battery accommodation portion (19) ([0070], [0094], wherein the battery cover 36 can be removably attached to clamshells 30 and 32 of the housing 18, and [0131-0133], wherein the battery cover 36 mates with the battery pack 16 and thereby covers the enclosure 19).
However, Randall fails to teach (1) the battery cover has a cover rib protruding toward the battery accommodation portion; (2) an elastically deformable waterproof packing that is disposed between a side surface of the cover rib of the battery cover and the housing body, (3) the housing body has a recess portion, the battery accommodation portion has a battery fixing surface which constitutes a bottom portion of the recess portion and to which the battery is fixed, and a sidewall which is surrounded by a side portion of the recess portion and protrudes from the battery fixing surface toward the battery cover, and (4) the waterproof packing is elastically compressed between the side surface of the cover rib and the sidewall of the battery accommodation portion, and restrains water from entering the battery accommodation portion from between the housing body and the battery cover.
	In an analogous handheld device comprising a battery, Wada teaches the above features (1)-(4).
Wada teaches a portable terminal having a waterproof structure ([0002-0003], [0005]).
Wada further teaches the above features:
(1) the battery cover (75) has a cover rib (76) protruding toward the battery accommodation portion (77, 35) (Fig. 7, [0061], on the front side of the rear cover, a rectangular frame shaped waterproof rib 76 is provided. The waterproofing rib 76 has an inner periphery which is a size larger than the outer shape of the battery pack 37 and a protruding ridge portion protruding from the rear cover 75 to the front side);
(2) an elastically deformable waterproof packing that is disposed between a side surface of the cover rib (76) of the battery cover (75) and the housing body (3, 7, 9, and 77) (Fig. 7, [0061], a protruding ridge portion protruding from the rear cover 75 to the front side is covered with elastic rubber waterproof packing. The outer peripheral surface of the waterproof packing is provided with a bulging portion, and the bulging portion is pressed against the inner peripheral surface of the housing portion 77 of the back side cabinet 9, whereby the waterproof rib 76 and the housing portion 77 are provided) – the elastic rubber waterproof packing with a bulging portion pressed against the inner peripheral surface for waterproofing is considered elastically deformable;
(3) the housing body (3, 7, 9, 77) has a recess portion (7, 35; 13, 15, 17, 35), the battery accommodation portion (77, 35) has a battery fixing surface (35) which constitutes a bottom portion of the recess portion (7, 35) and to which the battery (37) is fixed ([0020], [0060], the rear side cabinet 9 has a substantially rectangular housing portion 77 for housing the battery pack 37 ... The battery pack 37 is attached to the circuit board 35 in the housing 77 ... the circuit board 35 is provided so as to face substantially the entire metal plate of the front side cabinet 7) – the space comprised within the front side cabinet 7 (13, 15, 17) and the circuit board (35) is considered the “recess portion”, and
a sidewall (77) which is surrounded by a side portion (13, 17a-d) of the recess portion (7, 35) and protrudes from the battery fixing surface (35) toward the battery cover (75) (Fig. 7, [0061], a gap between the inner circumferential surface of 77 and waterproof rib 76 is sealed with waterproof packing) – Figure 7 shows the inner circumferential surface of 77 marked; the inner circumference surface of housing portion 77 is considered the “sidewall” as claimed. [0021], the frame portion (13) of the front side cabinet (7) constituting an inner peripheral wall portion (17) is considered a “side portion of the recess portion” as claimed. Figure 7 further shows the sidewall of housing portion 77 protrudes from the battery fixing surface 35 toward the battery cover 75, and
	(4) the waterproof packing is elastically compressed between the side surface of the cover rib and the sidewall of the battery accommodation portion, and restrains water from entering the battery accommodation portion from between the housing body and the battery cover ([0061], a protruding ridge portion protruding from the rear cover 75 to the front side is covered with elastic rubber waterproof packing. The outer peripheral surface of the waterproof packing is provided with a bulging portion, and the bulging portion is pressed against the inner peripheral surface of the housing portion 77 of the back side cabinet 9, whereby the waterproof rib 76 and the housing portion 77 are provided. A gap between the inner circumferential surface of housing portion 77 and waterproof rib 76 is sealed with a waterproof packing).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Randall to include a cover rib, recess, sidewalls, and waterproof packing as taught by Wada (Fig. 7, [0060-0061]). Modifying Randall with the teachings of Wada ([0061]) would further improve the ability to waterproof the ultrasound probe.
Regarding claim 2, Randall in view of Wada teaches the invention as claimed above in claim 1.
However, Randall fails to teach wherein the cover rib has a closed shape extending along a whole periphery of the battery accommodation portion, and the waterproof packing is disposed along a whole periphery of the cover rib.
Wada teaches the waterproof rib (76) having a rectangular frame that is slightly larger than the outer shape of the battery and is covered with elastic rubber waterproof packing (Fig. 7, [0061]). Figure 7 shows the rib (76) having a closed shape configured to extend along a periphery of the battery accommodation portion (77). The waterproof packing covering the rib is considered it being disposed along the periphery of the rib.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Randall to have the rib have a closed frame shape, extend along the whole periphery of the battery, and be covered with waterproof packing as taught by Wada (Fig. 7, [0061]). Doing so would predictably seal the entirety of the battery accommodation space from water at all sides, thereby waterproofing the space by not allowing for there to be any cracks, gaps, or leaks.
Regarding claim 5, Randall in view of Wada teaches the invention as claimed above in claim 1.
However, Randall fails to teach wherein the cover rib is surrounded by the sidewall of the battery accommodation portion, and the waterproof packing is elastically compressed between the side surface of the cover rib and an inner wall surface of the sidewall of the battery accommodation portion.
Wada teaches the waterproof rib (76) having a rectangular frame that is slightly larger than the outer shape of the battery (37) and is covered with elastic rubber waterproof packing (Fig. 7, [0061]). Wada further teaches the waterproof packing is compressed against the inner peripheral surface of the housing portion (77) (Fig. 7, [0061]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Randall such that the cover rib is surrounded by an inner peripheral surface of a battery housing portion and compresses waterproof packing against the inner peripheral surface as taught by Wada (Fig. 7, [0061]). Wada shows by having the cover rib inside and compressing waterproof packing against the inner peripheral surface, waterproofing may be provided to a device ([0061]). Moreover, compression of the waterproof packing causes the packing to deform to further aid in filling in possible gaps.
Regarding claim 15, Randall in view of Wada teaches the invention as claimed above in claim 1.
However, Randall fails to teach wherein the waterproof packing is fixed to the side surface of the cover rib.
Wada teaches the waterproof rib (76) being larger in size than the battery (37), allowing for the rib (76) to encase or cover the battery (37) ([0061]). Wada also teaches the waterproof rib (76) having a protruding ridge portion protruding from the rear cover (75) covered with elastic rubber waterproof packing ([0061]). Wada further teaches the waterproof packing is pressed against the inner peripheral surface of the housing (77) for the battery (37) ([0061], wherein the inner peripheral surface comprises a side wall of the housing portion 77). Since the cover rib (76) encases/covers the battery (37) and the waterproof packing is covered over the rib (76) and also presses against a side wall of the housing portion (77), the rectangular frame comprising the cover rib (76) is adjacent to the inner peripheral surface of the housing portion (77) and thus the waterproof packing covers at least a portion of a side surface of the cover rib.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Randall to cover at least a side surface of the cover rib with the waterproof packing as taught by Wada (Fig. 7, [0061]). Covering the side surface with waterproof packing allows it to be compressed against the adjacent inner peripheral surface or sidewall of the battery housing portion, thereby providing for a waterproof seal as taught by Wada ([0061]).
Regarding claim 17, Randall in view of Wada teaches the invention as claimed above in claim 1.
Randall further teaches wherein the housing body (18, 19)  has a prismatic or columnar shape extending along a center axis, and the transducer array (20) is disposed at one end of the housing body along the center axis (Figs. 2-3). Figures 2 and 3 clearly show the ultrasound probe housing’s body (18, 19) forming a columnar shape extending along a center axis or longitudinally. Figure 3 shows the transducer array (20) disposed at a distal end of the ultrasound probe along a center axis behind an acoustic window (38).
Regarding claim 19, Randall in view of Wada teaches the invention as claimed above in claim 17.
Randall further teaches wherein the battery cover (36) is disposed at the other end of the housing body (18, 19) along the center axis (Fig. 3). Figure 3 shows the battery cover/panel (36) disposed at an end opposite to the transducer array (20).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Randall (US20080194960) in view of Wada (JP2015103869) as applied to claim 1 above, and further in view of Hong (CN103413901).
However, Randall fails to teach wherein the cover rib surrounds the sidewall of the battery accommodation portion, and the waterproof packing is elastically compressed between the side surface of the cover rib and an outer wall surface of the sidewall of the battery accommodation portion.
In an analogous handheld device comprising a battery, Hong teaches such a feature. Hong teaches a battery cover (100) for an electronic device (Fig. 1, [0031]). Hong teaches the rear case (300) of the electronic device is provided with a battery compartment in which the battery (400) is placed (Fig. 1, [0048]). Hong further teaches the battery cover (10) has a sealing rib (106) which is placed in the groove (303) of the rear case (300) ([0047]). Hong teaches a waterproof sealing sheet (200) is pressed into the groove (303) by the sealing rib (106) to realize a waterproof sealing (Fig. 5, [0047-0048]). As can be seen from figure 5, the rib (106) surrounds the sidewall formed by the groove (303), and the sealing sheet (200) is compressed between a side surface of the rib (106) and an outer wall surface of the sidewall formed by the groove (303).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Randall to create a groove in the battery housing for the cover rib to attach to and to compress a waterproof sealing sheet as taught by Hong (Fig. 5, [0047-0048]). Hong teaches this method also suitably achieves a dustproof and waterproof seal ([0047-0048]).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Randall (US20080194960) in view of Wada (JP2015103869) as applied to claims 1 and 5 above, and further in view of Qian (US20180077793).
Regarding claims 9 and 10, Randall in view of Wada teach the inventions as claimed above in claims 1 and 5.
However, Randall fails to teach wherein the battery is fixed to the battery fixing surface by a double-sided tape.
Qian teaches electronic apparatus including a main body (10), a battery (30), and a battery compartment (13) (Figs. 1-2, [0028]). Qian further teaches the battery compartment (13) to include a flexible circuit board (21) ([0028-0029]), and the flexible circuit board (21) includes an extension segment (215) (Figs. 3 & 5, [0032]). Qian teaches the battery (30) is fixed to the surface of the extension segment (215) via two-sided tape (Claim 11, [0014], [0040]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Randall to use double-sided tape to fix the battery to a surface as taught by Qian (Claim 11, [0014], [0040]). Applying double-sided tape between the battery and a surface would yield the predictable result of fixing the battery in place. Using double-sided tape is a known technique for fixing objects to one another.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Randall (US20080194960) in view of Wada (JP2015103869) and Hong (CN103413901) as applied to claim 7 above, and further in view of Qian (US20180077793).
Regarding claim 11, Randall in view of Wada and Hong teaches the invention as claimed above in claim 7.
However, Randall fails to teach wherein the battery is fixed to the battery fixing surface by a double-sided tape.
Qian teaches electronic apparatus including a main body (10), a battery (30), and a battery compartment (13) (Figs. 1-2, [0028]). Qian further teaches the battery compartment (13) to include a flexible circuit board (21) ([0028-0029]), and the flexible circuit board (21) includes an extension segment (215) (Figs. 3 & 5, [0032]). Qian teaches the battery (30) is fixed to the surface of the extension segment (215) via two-sided tape (Claim 11, [0014], [0040]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Randall to use double-sided tape to fix the battery to a surface as taught by Qian (Claim 11, [0014], [0040]). Applying double-sided tape between the battery and a surface would yield the predictable result of fixing the battery in place. Using double-sided tape is a known technique for fixing objects to one another.
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Randall (US20080194960) in view of Wada (JP2015103869) as applied to claims 1 and 17 above, and further in view of Huang (US20180353153).
Regarding claim 18, Randall in view of Wada teaches the invention as claimed above in claim 17.
However, Randall fails to teach wherein the battery cover extends in parallel with the center axis and is disposed on a side surface of the housing body.
In an analogous ultrasound probe comprising a battery field of endeavor, Huang teaches such a feature. Huang teaches an ultrasound probe comprising a doppler fetal heartbeat monitor (1000) (Figs. 1-4, [0042-0043]). Huang teaches the probe (1000) to comprise a housing (100) and an ultrasonic transducer (500) ([0043]). Huang teaches the housing (100) to include an upper housing (110), a lower housing (120), and a head housing (130) ([0061]). Huang further teaches the housing (100) includes a battery compartment (121) to accommodate a battery (600) ([0051]). Huang teaches the lower housing (120) includes the recessed battery compartment (121) ([0062]) and a battery compartment cover body (126), wherein the cover body (126) is detachably mounted (Fig. 4, [0079]). Figure 4 shows the battery cover (126) extends in parallel with a center axis of the probe (1000) and is disposed on a side (lower) surface (120) of the housing body (100).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Randall to have the battery compartment and battery cover to be disposed on a side surface of the housing body such that the battery cover extends in parallel with the center axis as taught by Huang (Fig. 4). Huang shows having the battery and battery cover be disposed on a side parallel with the center axis of an ultrasound probe is another suitable location to store batteries. In contrast, Randall teaches a battery (17) attached to a proximal end of an ultrasound probe (Fig. 3, [0068]).
Regarding claim 20, Randall in view of Wada teaches the invention as claimed above in claim 1.
However, Randall fails to teach wherein the waterproof packing is formed of silicone rubber or fluororubber.
In an analogous ultrasound probe comprising a battery field of endeavor, Huang teaches such a feature. Huang teaches an ultrasound probe comprising a doppler fetal heartbeat monitor (1000) (Figs. 1-4, [0042-0043]). Huang teaches the probe (1000) to comprise a housing (100) and an ultrasonic transducer (500) ([0043]). Huang teaches of using a soft silicone rubber sleeve to enhance a waterproof design, preventing liquid water from entering the ultrasound probe (1000) ([0072]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Randall to have the waterproof packing comprise silicone rubber as taught by Huang ([0072]). Huang shows soft silicone rubber is a suitable material for waterproofing an ultrasound probe ([0072]).



Response to Arguments
Applicant's arguments filed 09/16/2022 have been fully considered but they are not persuasive.
Regarding amended Claim 1, applicant argues Randall and Wada do not disclose or suggest that (1) the battery accommodation portion has a battery fixing surface which constitutes a bottom portion of the recess portion and to which the battery is fixed, and (2) a sidewall which is surrounded by a side portion of the recess portion and protrudes from the battery fixing surface toward the battery cover.
Examiner respectfully disagrees. Wada discloses:
(1) the housing body (3, 7, 9, 77) has a recess portion (7, 35; 13, 15, 17, 35), the battery accommodation portion (77, 35) has a battery fixing surface (35) which constitutes a bottom portion of the recess portion (7, 35) and to which the battery (37) is fixed ([0020], [0060], the rear side cabinet 9 has a substantially rectangular housing portion 77 for housing the battery pack 37 ... The battery pack 37 is attached to the circuit board 35 in the housing 77 ... the circuit board 35 is provided so as to face substantially the entire metal plate of the front side cabinet 7) – the space comprised within the front side cabinet 7 (13, 15, 17) and the circuit board (35) is considered the “recess portion”, and
(2) a sidewall (77) which is surrounded by a side portion (13, 17a-d) of the recess portion (7, 35) and protrudes from the battery fixing surface (35) toward the battery cover (75) (Fig. 7, [0061], a gap between the inner circumferential surface of 77 and waterproof rib 76 is sealed with waterproof packing) – Figure 7 shows the inner circumferential surface of 77 marked; the inner circumference surface of housing portion 77 is considered the “sidewall” as claimed. [0021], the frame portion (13) of the front side cabinet (7) constituting an inner peripheral wall portion (17) is considered a “side portion of the recess portion” as claimed. Figure 7 further shows the sidewall of housing portion 77 protrudes from the battery fixing surface 35 toward the battery cover 75.
Applicant further argues because the housing portion 77 is configured by the recess portion formed at the back side cabinet 9, a void portion as in claim 1 is not formed when the rear cover is attached to the back side cabinet 9.
Examiner respectfully disagrees. As cited earlier above regarding Wada, the front side cabinet 7 (comprised of frame portion 13, metal plate 15, and inner peripheral wall portion 17) and circuit board 35 may be considered as the “recess portion” rather than back side cabinet 9. The circuit board 35 is considered the “battery fixing surface which constitutes a bottom portion of the recess portion and to which the battery is fixed” as claimed. As shown in figure 7, a “void portion” may be formed between the inner wall of 77, which is marked by “77”, and the side portion 13 and 17 (17a-d) of the recess portion (7, 35) once the device is assembled. Figure 8a-b shows the device assembled but without the inner wall of 77 and the battery cover 75 shown. However, one could picture or draw in the inner wall of 77 and battery cover + cover rib surrounding the battery 37 and attached to the back-side cabinet 9 and find that a void portion is formed. The void is formed between the unshown inner wall of 77 and the outer peripheral wall portion 25 + inner peripheral wall portion 17 in figure 8. With the battery cover (75) attached to the top or “rear”, the void is closed.
Examiner also points out a “void portion” is not explicitly disclosed in claim 1 as stated by the Applicant. Therefore, the argument regarding the void portion not being formed is moot.
By virtue of their dependence on independent Claim 1, Claims 2, 5, 7, 9-11, 15, and 17-20 remain rejected under 35 U.S.C. § 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TOMMY T LY/Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793